Exhibit 10.29
2009 COMPENSATION INFORMATION FOR REGISTRANT’S EXECUTIVE OFFICERS
     The table below provides information regarding (i) the base salary of each
executive officer of GTx, Inc. (the “Company”), effective as of January 1, 2009,
and (ii) the target cash bonus award for each of the Company’s executive
officers under the Company’s Executive Bonus Compensation Plan for Fiscal 2009,
expressed as a percentage of applicable base salary:

                      2009   2009         Annual   Target Executive Officer  
Title   Salary($)   Bonus(%) Mitchell S. Steiner  
Chief Executive Officer and Vice-Chairman of the Board of Directors
  525,000   65 Marc S. Hanover  
President and Chief Operating Officer
  456,750   55 Ronald A. Morton, Jr.  
Vice President, Chief Medical Officer
     452,025(1)   30 James T. Dalton  
Vice President, Preclinical Research and Development
     400,000(1)   30 Henry P. Doggrell  
Vice President, General Counsel and Secretary
  301,281   30 Mark E. Mosteller  
Vice President, Chief Financial Officer and Treasurer
  298,083   30 Gregory A. Deener  
Vice President, Sales and Marketing
  257,985   30

 

(1) Dr. Morton and Dr. Dalton will also be eligible for tax gross-up payments
related to certain travel expenses paid by the Company during 2009 on their
behalves.

